DETAILED ACTION

1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2021 has been entered. Applicant’s amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any rejections or objections not reiterated herein have been withdrawn. 
Claims 1-2, 10-24, and 26-27 are currently pending.
Applicant’s election of (i) JAK2 (ii) the G1849T mutation in JAK2 (V617F), (iii) an IL-1B inhibitor, and (iv) MCC950 in the reply filed on May 23, 2019 is reiterated for the record. 
Claims 11-12 and 14-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected subject matter (non-elected inhibitors), there being no allowable generic or linking claim. 
The claims have been examined to the extent that the claims read on the elected inhibitor (IL-1B inhibitor and specifically MCC950). The additionally recited inhibitors have been withdrawn from consideration as being directed to non-elected subject matter.  Prior to 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	Claims 1, 10, 13, 22, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Jaiswal (N Engl J Med 377:2 July 13, 2017 pages 111-121) in view of Geyer (Mediators of Inflammation Vol 2015 Article ID 284706 pages 1-9) and van der Heijden (Aterioscler Thromb Vasc Biol 2017;37 pages 1457-1461). 
Regarding Claims 1 and 26-27 Jaiswal teaches performing whole exome sequencing on peripheral blood cells to test for associations between coronary heart disease and mutations in JAK2. Jaiswal teaches that the JAK2 V617 mutation was associated with 12.1 times the risk of having coronary heart disease (abstract, page 113 col 2 to page 114, col 1, and Fig 2).  Jaiswal teaches this data supports the hypothesis that somatic mutations in hematopoietic cells contribute to the development of human atherosclerosis (page 120, col 1). Thus Jaiswal discloses subjects with coronary heart disease (also known as atherosclerosis) that have been determined to have the somatic activating JAK2 V617F mutation (which is caused by a G1849T mutation in SEQ ID NO: 56) in a subpopulation of peripheral blood hematopoietic cells by sequencing.    

 However Geyer teaches that the role the Janus kinase cascade (including JAK2) plays in the signaling of inflammatory cytokines is well documented and profound (page 3, col 1).  Geyer teaches that JAK2 V617F positive patients have significantly higher levels of IL-1β, IL-8, IL-17a, and IFN (page 4, col 2). 
Additionally van der Heijden teaches treating atherosclerosis with a NLRP3 inflammasome inhibitor (MCC950). van der Heijden teaches that treatment with MCC950 reduced atherosclerotic lesion development (abstract).    van der Heijden teaches that treatment with MCC950 resulted in strong reduction in IL-1β (page 1458, col 1-2, Fig 1). van der Heijden teaches that activation of the NLRP3 inflammasome leads to increased levels of active IL-1β, which can promoter the development of atherosclerosis.  Mice lacking either NLRP3 or IL-1β display reduced atherosclerosis.  Therefore inhibition of the NLRP3 inflammasome could be a potential therapeutic strategy to treat atherosclerosis (page 1459, col 2). van der Heijden teaches that IL-1β levels are increased in human atherosclerotic coronary arteries. MCC950 reduces IL-1β secretion and could be of use to cardiovascular patients (page 1460, col 1). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Jaiswal by treating .

5.	Claims 2 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jaiswal (N Engl J Med 377:2 July 13, 2017 pages 111-121) in view of Geyer (Mediators of Inflammation Vol 2015 Article ID 284706 pages 1-9) and van der Heijden (Aterioscler Thromb Vasc Biol 2017;37 pages 1457-1461) as applied to claim 1 above and in further view of Ebert (WO 2016/086197 Pub 2/6/2016).
	The teachings of Jaiswal, Geyer, and van der Heijden are presented above. 
	The combined references do not teach a method wherein at least 2% of the peripheral blood hematopoietic cells have the one or more somatic mutation (clm 2).  

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Jaiswal, Geyer, and van der Heijden by treating a subject having the V617F mutation in at least 2% of their peripheral blood hematopoietic cells as suggested by Ebert.  One of skill in the art would have been motivated to treat a subject having the V617F mutation in at least 2% of their peripheral blood hematopoietic cells since Ebert teaches that there is greatly increased risk of incident coronary heart disease in those with a mutant allele fraction of >0.10 (meaning >20% of the blood cells harbor the mutation), while those with clones smaller than this size had no increased risk (para 0076).
	
The combined references do not teach a method further comprising administering one or more additional therapeutic agents to the subject (clm 24).
However Ebert discloses numerous treatments known in the art which alleviate or reduce the negative consequences of cardio metabolic disease (see para 0099, 00106-00107, 00132). Ebert teaches that in one embodiment a patient is treated with an anti-inflammatory drug if a mutation in JAK2 is observed (para 00122). 
. 

6.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Jaiswal (N Engl J Med 377:2 July 13, 2017 pages 111-121) in view of Geyer (Mediators of Inflammation Vol 2015 Article ID 284706 pages 1-9) and van der Heijden (Aterioscler Thromb Vasc Biol 2017;37 pages 1457-1461) as applied to claim 1 above and in further view of Henderson (US 6,406,861 Issued 6/18/2002).
	The teachings of Jaiswal, Geyer, and van der Heijden are presented above. 
	The combined references do not teach a method further comprising decreasing the number or percentage of hematopoietic cells comprising the one or more a somatic activating JAK2 mutations by performing therapeutic cytapheresis on the subject (clm 23).
However Henderson teaches that apheresis is a process by which certain blood components are removed extracorporeally and the blood is reintroduced into an individual. Typically apheresis is used to treat pathological conditions in which the component to be removed is associated with a particular disease state. Therapeutic apheresis procedures can rapidly remove abnormal blood cells or plasma constituents, and has been used to treat a number 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Jaiswal, Geyer, and van der Heijden by performing cytapheresis on a subject having the V617F mutation in peripheral blood hematopoietic cells as suggested by Henderson.  One of skill in the art would have been motivated to perform therapeutic cytapheresis for the benefit of being able to rapidly remove abnormal blood cells (those harboring the V617 mutation) to thereby treat the coronary heart disease. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/AMANDA HANEY/Primary Examiner, Art Unit 1634